              Case 1:19-cr-00691-CM Document 20 Filed 01/27/21 Page 1 of 1
                                         Document 19     Filed in NYSD on 01 /15/2021              Page 1 of 1
Case 1-19-cr-00691-CM-1

                                             S TAMPUR      &     ROT H
                                                ATTORNEYS A T LAW

                                                                                     299 BRO ADWAY, S UITE 800
  W ILLI AM J . S T AMPUR                                                              NEW YORK, N .Y. 10007      ..,.-
  JAM E S ROT H
                                     USDCSDNY
                                                                                           ( 2 \ 2 ) 6 19 -4240
                                     DOCUMENT                                            FAX ( 212) 6 19 •6743

                                     ELECTRONICALLY FILED
                                     I >OC #: _ _ _ _ _ _ __
     January 15, 2021                -~ \ I F FIL ED: _ __ _ _
                               :..
     ByECF
     Honorable Colleen McMahon                                                                                            •(
     Chief United States District Judge
     Southern District ofNew York
     500 Pearl Street
      ew York, NY I 0007
                                                                                                      ?I
               Re:       United States v. A lex N unez, 19 C r. 69 1 (CM)


     Dear Chief Judge McMahon:
               I wri te to respectfully request an adjournment of Mr. unez's sentencing now scheduled
                                                                          1


     for February 4, 202 I. This request is made due to difficulty in obtaining pertinent medical
     records related to the lead poisoning of Mr. Nunez. Th is is the first request for a sentencing
     adjournment in this matter.
            Accordingly, it is respectfully requested that Mr. unez·s sentence proceed ing be
     adjourned until the fourth week of March 202 I at a date and time convenient to the Court.
               AUSA Christopher Clore consents to this. request.


                                                                 Very truly yours,

                                                               ~~d
                                                                 James Roth. Esq.


     cc:        AUSA Christopher Clore




     JR/Nunez/Adj Llr Rqst I
